Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-15-00314-CV

                       IN THE INTEREST OF A.R.M., et al., Children
                                     Appellant

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02201
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent; no costs of court are taxed in this appeal.

       SIGNED November 4, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice